DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 8/30/19, claims 1-20 are currently pending in the application.

Applicant’s election without traverse of Group I invention (claims 1-11) in the reply filed on 8/26/22 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki et al. (JP 2011017000 A, machine translation).
Regarding claims 1 and 2, Hideaki teaches an adhesive composition comprising an acrylic resin (A) and an ionic compound (B) having a bis(fluorosulfonyl)imide anion (Abstract). Disclosed cations include imidazolium cation, an alkyl imidazolium cation, with dimethylimidazolium cation as particularly preferred species (pages 11-12). Disclosed specific examples of the ionic compound (B) that is liquid at room temperature include 1,3-diethylimidazolium bis(fluorosulfonyl) imide, 1,3-dipropylimidazolium bis(fluorosulfonyl) imide, 1,3-dipentylimidazolium bis(fluorosulfonyl) imide, 1,3-dihexylimidazolium bis(fluorosulfonyl) imide, 1,3-diheptylimidazolium bis(fluorosulfonyl) imide, 1,3-dioctylimidazolium bis(fluorosulfonyl) imide etc. (pages 12-13). The cited species have a cationic component comprising an imidazolium ring with R1 and R3 as C2-C8 alkyl, and R2, R4 and R5 as H, and read on Formula (I), and bis(fluorosulfonyl) imide as the anionic component which reads on structure of claim 2.
Regarding claims 3, 6, 10, the reference teaches 1-ethyl-3,4-dimethylimidazolium bis (fluorosulfonyl) imide (page 13), which meets the claimed limitation, i.e. R4 =C1 alkyl= -CH3,  R5=H.
Regarding claim 4, the reference teaches an acrylic copolymer or homopolymer as the acrylic resin (A) (page 4, DESCRIPTION OF EMBODIMENTS).
Regarding claims 7, 8, disclosed species of (B) meet the claimed limitations (pages 12-13). For e.g., in disclosed 1,2-dimethyl-3-propylimidazolium bis (fluorosulfonyl) imide meets the claimed limitations, i.e. R2 = -CH3 and R1= -CH3.
Regarding claims 7, 9, disclosed species of (B) meet the claimed limitations (pages 12-13). For e.g., in disclosed 1,3-diethylimidazolium bis(fluorosulfonyl) imide, R1=R3= -CH2-CH3.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki et al. (JP 2011017000 A, machine translation).
The discussion with regard to Hideaki et al. as applied to claims 1 and 2 in paragraph 8 above is incorporated herein by reference.
Hideaki is silent with regard to a cationic component comprising claimed R5. 
Hideaki teaches 1-ethyl-3,4-dimethylimidazolium bis (fluorosulfonyl) imide (page 13), i.e. R5 = H and R4= -CH3. It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising isomers and/or homologs of disclosed compound, for e.g., including 1-ethyl-3,5-dimethylimidazolium bis (fluorosulfonyl) imide which is and isomer of disclosed 1-ethyl-3,4-dimethylimidazolium bis (fluorosulfonyl) imide, or a homolog thereof, with a reasonable expectation of success, absent evidence to the contrary. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2009084651 A1 and machine translation (MT)).
Regarding claim 1, Ogawa teaches adhesive composition comprising an ion pair, wherein the anion of the ion pair is bis(fluorosulfonyl)imide (MT-Ab., page 1), and an acrylic base polymer (MT-page 2, lines 59-61), wherein the cations may be any of the nitrogen containing onium salts of structures (A)-(D) (WO-Ab., [0018]). Disclosed genus of cations represented by (B) include 1,3-dimethylimidazolium cation, 1,3-diethylimidazolium cation, 1-ethyl-3-methylimidazolium cation, 1-butyl-3-methylimidazolium cation, 1-hexyl- 3-methylimidazolium cation, 1-octyl-3-methylimidazolium cation, 1,2-dimethyl-3-propylimidazolium cation, 1-ethyl-2,3-dimethylimidazolium cation, 1-butyl-2,3- dimethylimidazolium cation etc. (MT-page 10, lines 345-357).
Ogawa is silent with regard to a composition comprising an ion pair comprising claimed cation of Formula (1) in one single embodiment as in the claimed invention.
Given the teaching on a small genus of nitrogen-containing onium salts including imidazolium cation (B), and the teaching on a genus of cation (B) including claimed cations, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising an ion pair, including those comprising a cation of Formula (I) with a reasonable expectation of success. For instance, disclosed 1,3-dimethylimidazolium cation, 1,3-diethylimidazolium cation and 1-ethyl-3-methylimidazolium cation correspond to Formula (1), i.e. R1=R3=C 1-3 alkyl, and R2=R4=R5=H.
With regard to claim 2, Ogawa teaches bis(fluorosulfonyl)imide (MT-Ab., page 1).
With regard to claims 3, 5, 6, 10 and 11, Ogawa teaches 1,2-dimethyl-3-propylimidazolium cation, 1-ethyl-2,3-dimethylimidazolium cation, 1-butyl-2,3- dimethylimidazolium cation (MT-page 10, lines 345-357). It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare isomers of the disclosed species, including isomers, such as 1,2-dimethyl-5-propylimidazolium cation, 1-ethyl-2,5-dimethylimidazolium cation, 1-butyl-2,5- dimethylimidazolium cation, such as 1,2-dimethyl-5-propylimidazolium cation, 1-ethyl-2,4-dimethylimidazolium cation, 1-butyl-2,4- dimethylimidazolium cation, or homologs thereof, with a reasonable expectation of success, absent evidence to the contrary. As discussed in paragraph 16 above, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
With regard to claim 4, Ogawa teaches compositions comprising an acrylic base polymer (MT-page 2, lines 59-61).
With regard to claims 7-9, Ogawa teaches 1,3-dimethylimidazolium cation, i.e. R1=R3=-CH3, 1,3-diethylimidazolium cation, i.e. R1=R3=-CH2-CH3, and 1-ethyl-3-methylimidazolium cation, i.e. R1= CH2-CH3 and R3= -CH3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 10, 11, 16, 17. 19, 20, 22-25, 27, 28, 30, 31 and 33 of copending Application No. 16/765,663 (prelim. amdt. dated 5/20/20) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 is drawn to an adhesive composition which may comprise an imidazolium cation of Formula 1 and a fluorosulfonylimide anion of following formula 2 shown below:

    PNG
    media_image1.png
    495
    776
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    307
    780
    media_image2.png
    Greyscale

Although the copending claim 1 does not recite imidazolium cation having species R groups, the genus of cations within the scope of Formula 1 encompasses a cation of Formula (1) of instant claim 1, i.e. in the recited Formula (1) of copending claim 1, R3 and R1 may be C1-C3 alkyl, and R2, R4 and R5 may be each independently hydrogen or a C1-C3 alkyl. Additionally, R3, R2, R1, R5 and R4 in Formula (1) of copending claim 1 correspond to R1, R2, R3, R4 and R5 of Formula 1 in instant claim 1, respectively. Thus, it would have been obvious to of ordinary skill in the art to formulate a composition comprising any imidazolium cation of Formula 1 of copending claim 1, including those within the scope of Formula (1) of instant claim 1 (obviates claim 1).
With regard to claim 2, the anion in copending claim 1 may be of Formula 2.
With regard to claims 3, 5, 6, 10 and 11, in Formula 1 of copending claim 1, R4 and R5 may be each independently a C1-C3 alkyl.
With regard to claim 4, copending claim 10 is drawn to a composition comprising an acrylic polymer.
With regard to claims 7-9, in Formula 1 of copending claim 1, R3 and R1 may be C1-C3 alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

26.	Claims 1-3, 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 12-16, 18, 19, 21, 23, 25, 26, 30 and 41 of copending Application No. 16/765,713 (prelim. amdt. dated 5/20/20) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 1 is drawn to an adhesive composition which comprise imidazolium cations of following formulae:

    PNG
    media_image3.png
    60
    177
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    253
    368
    media_image4.png
    Greyscale

Recited 
    PNG
    media_image3.png
    60
    177
    media_image3.png
    Greyscale
reads on cation of Formula (1) of instant claim 1, i.e. in Formula (1) of instant claim 1, R1=C1 alkyl, R3=C2 alkyl, and R2, R4, R5=H. The cation also meets the limitations of instant claims 7-9. Likewise, 30 and 41 recite the same cation. With regard to claim 2, copending claim 2 meets the claimed limitation. Therefore, claims 1, 2, 7-9 are anticipated by copending claims.
Additionally, cation of formula (II) of copending claim 1 encompasses species of Formula (1) of instant claim 1. In the recited Formula (II) of copending claim 1, R6 and R8 may be C1-C3 alkyl, and R7, R9 and R10 may be each independently hydrogen or a C1-C3 alkyl. Additionally, R8, R7, R6, R10 and R9 in Formula (II) of copending claim 1 correspond to R1, R2, R3, R4 and R5 of Formula 1 in instant claim 1, respectively. Thus, it would have been obvious to of ordinary skill in the art to formulate a composition comprising any imidazolium cation of Formula (II) of copending claim 1, including those within the scope of Formula (1) of instant claim 1 (obviates claim 1).
With regard to claim 2, copending claim 10 meets the claimed limitation.
With regard to claims 3, 5, 6, 10 and 11, in Formula (II) of copending claim 1, R9 and R10 may be each independently a C1-C3 alkyl.
With regard to claims 7-9, in Formula 1 of copending claim 1, R3 and R1 may be C1-C3 alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morimoto et al. (US 2014/0030515 A1) teaches an acryl-based pressure sensitive adhesive composition comprising an ionic compound, including those with an imidazolium cation of the following formula: 

    PNG
    media_image5.png
    79
    364
    media_image5.png
    Greyscale

wherein R3 may be H or a hydrocarbon with 1 to 3 carbon atoms, preferably a hydrogen or a hydrocarbon with 1 carbon atom, and R4 may be hydrogen or a hydrocarbon with 1 to 7 carbon atoms, most preferably with 1 to 4 carbon atoms. [0123-0125, ref. claim 7].
	CN 104450020 A (Derwent Ab.) teaches an antifriction wearable lubricant oil composition comprising an ionic liquid, such as 1-ethyl-3-methylimidazolium bis fluorosulfonylimide salt, 1-propyl-3-ethyl-imidazol-bis (fluorosulfonylimide) salt, 1,2-dimethyl-3-butyl-imidazol-bis fluorosulfonylimide salt etc., i.e. compounds having a cation of claim 1 and an anion of claim 2.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762